December 22,   2014




COURT OF CRIMINAL APPEALS
P.O. Box 12308
Capitol Station                                      COA# 02-00-00463-CR
Austin, Texas 78711                                  Case No. 2173-01



RE:    Marcus A. Newton #1013289
        Telford Unit
       3899 State Hwy 98
       New Boston, Texas 75570



Dear CCA,



      The Court received my Petition for Discretionary Review on 2/4/02.       Could you

please give me the date it was denied.        I appreciate your help and assistance in

this important matter.     Thank you.

Sincerely,




                                                          RECEIVED IN
                                                                               .S

                                                              M 1 2 2015

                                                          Abel Acosta, Clerk




cc: file